Ashtabula App. No. 2016-A-0041, 2017-Ohio-999. On intervening appellant’s motion to vacate lower courts’ judgments. Motion granted. The judgments are vacated and the cause is remanded to the trial court to determine the necessary parties to this action. On motion to intervene as necessary parties and motion to dismiss by EnerVest Energy Institutional Fund XI-A, L.P., CGAS Properties, L.P., and EnerVest Energy Institutional Fund XI-WI, L.P. Motions denied as moot. O’Connor, C.J., and O’Donnell, J., dissent.